                                           Case 3:15-cr-00319-RS Document 177 Filed 10/23/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         UNITED STATES OF AMERICA,
                                   7                                                         Case No. 15-cr-00319-RS-1
                                                        Plaintiff,
                                   8
                                                 v.                                          ORDER DECLINING TO ISSUE
                                   9                                                         CERTIFICATE OF APPEALABILITY
                                         SHAUN BRIDGES,
                                  10
                                                        Defendant.
                                  11

                                  12      Petitioner Shaun Bridges requests a certificate of appealability on all issues surrounding his
Northern District of California
 United States District Court




                                  13   plea raised in his 28 U.S.C. § 2255 motion. See Letter (Dkt. No. 176). Under the Anti-Terrorism

                                  14   and Effective Death Penalty Act of 1996, an unsuccessful section 2255 petitioner must obtain a

                                  15   certificate of appealability to appeal the denial of the petition. 28 U.S.C. § 2253(c)(1)(B). To

                                  16   obtain the certificate, a petitioner “must make a substantial showing of the denial of a

                                  17   constitutional right.” 28 U.S.C. § 2253(c)(2). Although this standard is “relatively low,” the

                                  18   petitioner must “demonstrate that the issues are debatable among jurists of reason; that a court

                                  19   could resolve the issues differently; or that the questions are adequate to deserve encouragement to

                                  20   proceed further.” Jennings v. Woodford, 290 F.3d 1006, 1010 (9th Cir. 2002). As discussed in

                                  21   more detail in the October 16, 2018 order, Bridges has offered no colorable theory under which he

                                  22   might be entitled to section 2255 relief. As a result, a certificate of appealability may not be issued

                                  23   in this matter. 28 U.S.C. § 2253(c)(2). The Clerk is directed to forward the record in this case,

                                  24   including a copy of this order, to the court of appeals.

                                  25   IT IS SO ORDERED.

                                  26   Dated: October 23, 2018

                                  27                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  28                                                    United States District Judge
